USDC IN/ND case 1:17-cr-00061-TLS-SLC document 79 filed 02/26/19 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                  CASE NUMBER: 1:17CR61-001
                      Plaintiff,
                                                  USM Number: 05167-027
        vs.

DANURELL BLAIR                                    THOMAS N O'MALLEY - FCD
                      Defendant.                  DEFENDANT’S ATTORNEY


                             JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pled guilty to Counts 1 and 2 of the Superseding Indictment on 9/18/2018.

ACCORDINGLY, the Court has adjudicated that the Defendant is guilty of the following offense:

      Title, Section & Nature of Offense           Date Offense Ended        Count Number

 18:2113(a) BANK ROBBERY BY FORCE OR                November 6, 2017               1s
 VIOLENCE
 18:2113(a) and (d) BANK ROBBERY BY                 December 16, 2017              2s
 FORCE OR VIOLENCE AND USE OF A
 DANGEROUS WEAPON

The Defendant is sentenced as provided in pages 2 through 6 of this Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.


                                           February 26, 2019
                                           Date of Imposition of Judgment
                                           s/ Theresa L. Springmann
                                           Signature of Judge
                                           Theresa L. Springmann, Chief Judge, U.S. District Court
                                           Name and Title of Judge
                                           February 26, 2019
                                           Date
 USDC IN/ND
Defendant:        case
           DANURELL BLAIR1:17-cr-00061-TLS-SLC     document 79 filed 02/26/19 pagePage
                                                                                   2 of2 of66
Case Number: 1:17CR61-001


                                      IMPRISONMENT

The Defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 70 MONTHS on Count 1s and 70 MONTHS on Count 2s to run
concurrently with Count 1s.

The Court makes the following recommendations to the Bureau of Prisons:

   1. That the Defendant serve his term of imprisonment at the Federal Medical Center in
      Lexington, Kentucky to address his physical and mental health problems.

   2. That the Defendant participate in the Residential Drug Assistance Program (RDAP) to
      address his substance abuse problems.

   3. That the Defendant participate in residential re-entry programs specific to his needs, as
      available under the First Step Act.

   4. That the Defendant be assessed for participation in the Evidence Based Recidivisim
      Reduction Program (pursuant to the First Step Act) as well as any recidivism programs
      developed or to be developed under 34 U.S.C. § 605.


The Defendant is remanded to the custody of the United States Marshal.


                                            RETURN

I have executed this Judgment as follows:

        Defendant delivered ____________________ to ______________ at ______________,
with a certified copy of this Judgment.

                                                           _____________________________
                                                                UNITED STATES MARSHAL

                                                       By: _____________________________
                                                        DEPUTY UNITED STATES MARSHAL




                                               2
 USDC IN/ND
Defendant:        case
           DANURELL BLAIR1:17-cr-00061-TLS-SLC     document 79 filed 02/26/19 pagePage
                                                                                   3 of3 of66
Case Number: 1:17CR61-001




                                 SUPERVISED RELEASE

Upon release from imprisonment, the Defendant shall be on supervised release for a term of 3
YEARS as to Count 1s and 3 YEARS as to Count 2s to run concurrently with Count 1s.

                       CONDITIONS OF SUPERVISED RELEASE

While the Defendant is on supervised release pursuant to this Judgment, the Defendant
shall comply with the following conditions as required by 18 U.S.C. § 3583(d):

       1.     The Defendant shall not commit another Federal, State, or local crime, during the
              period of supervision.

       2.     The Defendant shall make restitution to the victims of the offenses.

       3.     The Defendant shall not unlawfully possess a controlled substance.

       4.     The Defendant shall refrain from any unlawful use of a controlled substance.

       5.     The Defendant shall submit to a drug test within 15 days of release on supervision.

       6.     The Defendant shall submit to at least two periodic tests thereafter for use of a
              controlled substance.

       7.     The Defendant shall cooperate in the collection of a DNA sample from the
              Defendant if the collection of such a sample is authorized pursuant to Section 3 of
              the DNA Analysis Backlog Elimination Act of 2002 and 42 U.S.C. § 14135a.


The Defendant shall comply with the following discretionary conditions as provided by 18
U.S.C. §§ 3563(b)(1)-(23) and 3583(d):

       8.     The Defendant shall not knowingly leave the jurisdiction of the Northern District of
              Indiana, unless granted permission to leave by the Court or a probation officer. A
              map of the jurisdiction of the Northern District of Indiana and its 32 counties can
              be found at the website for United States Probation and Pretrial Services.
              (www.innp.uscourts.gov/offices/offices.html).

       9.     The Defendant shall report to the probation officer as reasonably directed by the
              Court or the probation officer.

       10.    The Defendant shall answer inquiries by a probation officer pertaining to his
              supervision and notify the probation officer within 72 hours of any change in place
              of residence or change of employer. This condition does not prevent the Defendant
              from invoking his Fifth Amendment privilege against self-incrimination.




                                               3
 USDC IN/ND
Defendant:        case
           DANURELL BLAIR1:17-cr-00061-TLS-SLC        document 79 filed 02/26/19 pagePage
                                                                                      4 of4 of66
Case Number: 1:17CR61-001


       11.    The Defendant shall notify the probation officer within 72 hours of being arrested
              or questioned by a law enforcement officer.

       12.    The Defendant shall permit a probation officer to visit him at his home between the
              hours of 8:00 AM to 8:00 PM. A probation officer can make an oral or written
              request to the Court to allow for a reasonable alternative time period or place for
              the visit.

       13.    The Defendant shall make reasonable effort to maintain employment at a lawful
              occupation, unless excused by the probation officer for acceptable reasons (e.g.,
              age, schooling, training, child care, elder care, disability, or serious health
              condition) or shall pursue a course of study or vocational training that will equip the
              Defendant for employment at a lawful occupation.

       14.    The Defendant shall perform 20 hours per week of community service, not to
              exceed 400 hours, if the Defendant is unemployed for a time period exceeding 60
              days within the first year of supervised release.

       15.    The Defendant shall not knowingly possess a firearm, destructive device, or any
              other dangerous weapon.


The Defendant shall comply with the following discretionary conditions as provided by
U.S.S.G. § 5D1.3:

       16.    The Defendant shall not enter into any agreement to act as an informer or a special
              agent of a law enforcement agency, without the permission of the Court.

       17.    Debt Obligation – The Defendant shall be prohibited from incurring new credit
              charges or opening additional lines of credit without approval of the probation
              officer, unless the Defendant is in compliance with the installment payment
              schedule imposed for payment of restitution and/or a fine.

       18.    Access to Financial Information – The Defendant shall provide a probation officer
              with specific financial information regarding the Defendant’s ability to pay
              restitution, forfeiture, or a fine, upon a written or oral request by a probation officer,
              made to and approved by the Court. The request must be prompted by the
              Defendant’s failure to comply with a payment schedule ordered for a period of 60
              consecutive days, and the request must describe the specific financial information
              needed for determining the Defendant’s current ability to pay.

       19.    The Defendant shall participate in a program approved by the United States
              Probation Office for substance abuse, if necessary after evaluation at the time of
              release.

       20.    The Defendant shall participate in a mental health program approved by the United
              States Probation Office, if necessary after evaluation at the time of release.




                                                  4
 USDC IN/ND
Defendant:        case
           DANURELL BLAIR1:17-cr-00061-TLS-SLC     document 79 filed 02/26/19 pagePage
                                                                                   5 of5 of66
Case Number: 1:17CR61-001




       21.    The Defendant shall pay all or part of the costs for participation in the ordered
              programs not to exceed the sliding fee scale as established by the Department of
              Health and Human Services and adopted by this Court, as the U.S. Probation
              Office determines that the Defendant is financially capable of paying. Failure to
              pay due to financial inability to pay shall not be grounds for revocation. 18 U.S.C.
              § 3672.




                                               5
 USDC IN/ND
Defendant:        case
           DANURELL BLAIR1:17-cr-00061-TLS-SLC       document 79 filed 02/26/19 pagePage
                                                                                     6 of6 of66
Case Number: 1:17CR61-001


                           CRIMINAL MONETARY PENALTIES

The Court ORDERS the Defendant to pay restitution to the U.S. District Court Clerk's Office, 1108
E. Ross Adair Courthouse, 1300 South Harrison Street, Fort Wayne, IN 46802, which shall be
due immediately, to be disbursed to the following Victim(s):

                         Community State                     $12,217.00
                         Bank

                         Indiana State Police                  $5,433.19

                         Fort Financial Credit                 $5,000.00
                         Union

                         Beacon Credit Union                 $25,000.00

                         Berkley Fin-Secure                  $22,424.50

Restitution shall be paid at a minimum rate of $25.00 per month commencing 30 days after
placement on supervision until said amount is paid in full. The imposed payment schedule will
remain in effect until such time as the Court is notified by the Defendant, Victim, or Government
that there has been a material change in the Defendant’s ability to pay.

It is further ordered that restitution monies be disbursed pro rata to those victims for whom the
Clerk’s Office has current mailing addresses.

The Court finds that the Defendant does not have the ability to pay interest. The Court waives the
interest requirement in this case due to the Defendant's inability to pay.

The Court finds that the Defendant does not have the ability to pay a fine and waives the
imposition of a fine in this case due to the Defendant's inability to pay.

The Court ORDERS the Defendant to pay the special assessment of $ 200.00 to the U.S. District
Court Clerk's Office, 1108 E. Ross Adair Courthouse, 1300 South Harrison Street, Fort Wayne,
IN 46802, which shall be due immediately.

      Total Assessment                     Total Fine                      Total Restitution

            $200.00                           NONE                            $70,074.69

The Defendant shall receive credit for all payments previously made toward any criminal monetary
payments imposed.




                                                 6
